Citation Nr: 9900689	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  97-09 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU) due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Daley



INTRODUCTION

The veteran had recognized guerrilla service and service with 
the Philippine Commonwealth Army from October 1944 to March 
1946.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a July 1996 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which, in pertinent part, denied entitlement to 
TDIU benefits.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that as a result of his service-
connected lower extremity disabilities he is unable to 
maintain his prior gainful employment as a farmer, and that, 
due to his level of education, he is further unable to obtain 
any other gainful employment.  He thus argues that he is 
entitled to TDIU benefits.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports 
entitlement to TDIU benefits.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  The highest level of education attained by the veteran is 
four years of high school.  

3.  The probative evidence shows that post-service the 
veteran was self-employed managing a farm, last working in or 
around 1988.

4.  The veteran is service-connected for an amputation of the 
right lower extremity at the lower third of the thigh, 
currently evaluated as 60 percent disabling, and for 
degenerative arthritis of the left knee, currently evaluated 
as 10 percent disabling.  He is also in receipt of special 
monthly compensation based on the anatomical loss of a foot.  
When combined, the service-connected disabilities are 
evaluated as 70 percent disabling.

5.  The veterans service-connected right lower extremity 
amputation and left knee arthritis are of sufficient severity 
as to prevent him from engaging in substantially gainful 
employment consistent with his education and occupational 
experience.


CONCLUSION OF LAW

The criteria for entitlement to TDIU benefits have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16(a), 4.18 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A certificate of service discharge for disability shows that 
the veteran was in combat on March 16, 1945, when he received 
multiple shrapnel wounds to the right lower extremity, mainly 
resulting in a penetrating wound to the distal lateral one-
third of the right thigh and a compound comminuted fracture 
to the right lower third of the femur, necessitating above-
the-knee amputation (AKA).  In December 1946, he filed an 
application for VA compensation benefits based on a right 
AKA, incurred in combat.

VA examination was conducted in September 1948.  The veteran 
stated that he had never been engaged in gainful occupation 
because all the work he could do was feed carabaos and 
chickens in his house.  He complained of a pins-and-needles 
sensation in his right thigh stump during cold temperatures 
and pain to touch.  Examination revealed a healed post-
operative right thigh stump scar, without history of 
ulcerations.  The examiner referenced the pain as diminishing 
and noted that the veteran walked with crutches.  

Based on the above the RO, in a rating decision dated in 
September 1948, established service connection and assigned a 
60 percent evaluation for amputation at the lower third of 
the right thigh, 8.5 inches from the middle of Pouparts 
ligament, effective March 29, 1946.  That evaluation has 
remained in effect to date.  The veteran is also in receipt 
of special monthly compensation based on the anatomical loss 
of his right foot.

The veteran was hospitalized at the VA from November to 
December 1959 for pre-prosthetic training.  The hospital 
report includes further history surrounding the veterans 
original injury, referencing two amputation surgeries:  The 
first above-the-knee, the second more proximally at the upper 
third of the right thigh, in preparation for a future 
artificial leg.  The examining physician indicated that the 
veteran had been asymptomatic up to the time of prosthetic 
preparation.  Pertinent physical findings at that time 
included notation that the right thigh stump was covered with 
flabby musculature.  There was no evidence of neuroma 
formation or tenderness and the scar was full-healed.

A medical statement dated in January 1973 indicate that the 
veteran complained of pain, swelling and flexion/extension 
difficulties with his left knee.  In an Income and Net Worth 
statement completed at that time the veteran asserted having 
been totally disabled since the date of his combat wounds.  
He denied any employment since service.  He reported 
unsuccessful attempts to gain employment as a clerk/salesman.  
He indicated that his education consisted of the completion 
of four years of high school.  A January 1973 rating decision 
denied entitlement to TDIU.  

In December 1979, the veteran requested that his disability 
evaluation be increased.  He referenced his amputation, his 
age and his level of education and stated that he was unable 
to obtain gainful or even ungainful employment. 

In a statement dated in February 1980, an agent of the 
Internal Revenue Service certified that the veteran was a 
non-filer based on having no income other than VA benefits.  
In a joint affidavit, signed in March 1980, V.C. and F.V. 
asserted that the veteran had no means to support himself.  
In a certification also signed in March 1980, the general 
manager of the Iloco Norte Electric Cooperative indicated 
that the veteran was refused employment due to his 
disability.  A June 1980 rating decision again denied 
entitlement to TDIU.  The veteran perfected a timely appeal 
with respect to that denial.  

The Board remanded the case in March 1981.  VA examination 
was conducted in June 1981.  At that time the veteran 
complained of pain in the right thigh stump and in the left 
knee.  The veteran was in a wheelchair and reported being 
able to use crutches with difficulty.  He stated being unable 
to use his artificial leg due to pain and weakness in the 
left knee.  The right thigh scar was well-healed, non-
depressed and non-adherent and non-tender.  The musculature 
was flabby, without tenderness at the distal end of the stump 
and without evidence of inflammation or infection.  There was 
no demonstrated limitation of motion of the left lower 
extremity.  The VA examiner noted that the veteran had been 
fitted for a right prosthesis in May 1960 and was seen 
thereafter for regular prosthetic check-ups.  Diagnoses were 
1) amputation of the right thigh with exostosis at the stump; 
2) metallic foreign bodies, subcutaneous tissues, anterior 
thigh and posterior thigh, Muscle Group XIII; 3) hypertrophic 
degenerative joint disease of the left knee; and 4) metallic 
foreign body in the subcutaneous tissue of the distal third 
of the left thigh.  X-ray reports were attached.

Based on the above, by rating decision dated in July 1981 the 
RO established service connection and assigned a zero percent 
evaluation for hypertrophic degenerative joint disease of the 
left knee as secondary to the veterans service-connected 
right thigh amputation.  That rating decision continued to 
deny entitlement to TDIU.

In a statement dated in August 1981, the veteran stated that 
his work experience prior to World War II was a farmer in a 
rice field.  He indicated that he was no longer able to farm 
due to his amputated leg and that he had no other job skills.

In a final decision dated in January 1982, the Board denied 
entitlement to TDIU.

In a medical certificate signed in August 1988, R. C., M.D., 
reported having treated the veteran for severe pain over the 
amputated leg and frequent cramps of the left lower 
extremity.  The impressions included degenerative bone 
disease of the amputated leg secondary to trauma sustained 
during W.W.II, a strained left leg and neuritis.  Dr. R.C. 
recommended regular aid and attendance for the veteran.  
A September 1988 rating decision denied the veterans renewed 
claim of entitlement to TDIU.

In a decision dated in April 1989, the Board denied an 
increased evaluation for the veterans service-connected 
right thigh amputation and remanded the claim of entitlement 
to a compensable evaluation for a left knee disability for 
further development.  In June 1989 a VA examination was 
conducted.  Examination of the left knee revealed slight 
tenderness without swelling or atrophy.  There was good 
muscle tone in the left lower extremity.  There were callous 
formations on the plantar surface of the left foot.  The 
veteran complained of weakness and joint pain upon walking.  
Diagnoses were degenerative hypertrophic osteoarthritis of 
the left knee; metallic foreign body posterior aspect of the 
left thigh and residuals from above the right knee 
amputation.  By decision dated in August 1990 the Board 
denied a compensable evaluation for the veterans left knee.

In November 1990, the veteran again applied for TDIU.  VA 
examination was ordered in connection with his claim.  He 
again reported pain and cramps in his left leg and pain in 
the right leg.  He ambulated using crutches at the time of 
examination.  Examination of the left knee was positive for 
tenderness upon flexion.  There was Grade I pedal edema but 
no limitation of motion.  The right thigh stump showed a 
well-healed scar without swelling or neuroma.  There was 
positive callous formation on the plantar surface of the left 
foot  The veteran reported being able to walk 20-to-30 meters 
with crutches and being able to go up stairs.  He stated 
difficulty going down stairs.  He reported being able to lift 
and carry a two-liter pain or water.  He was unable to stand 
or squat without his crutches and had difficulty boarding 
vehicles.  The examiner stated that the veteran could not be 
employed in an construction work or work that requires 
strenuous physical activity, but that clerical jobs might be 
possible.  A July 1991 rating decision denied entitlement to 
TDIU or to increased evaluations for his service-connected 
disabilities.

At the time of VA examination in August 1994, the veteran 
again ambulated using crutches.  He complained of left knee 
joint pain and swelling causing difficulty ambulating, as 
well as right thigh stump pain.  Examination revealed Grade I 
pedal edema of the left foot.  There was no evidence of left 
knee swelling or right thigh stump swelling and no limitation 
of motion of the hips or left knee.  By medical certificate 
dated in November 1994 and received in February 1996, T. V., 
M.D., reported that the veteran walked on crutches and 
suffered pain due to arthritis in left leg, requiring 
assistance with standing and sitting.  Dr. T.V. diagnosed 
severe neuritis and chronic arthritis and stated that it was 
impossible for the veteran to get work due to being totally 
disabled.




In a December 1995 application for TDIU benefits, the veteran 
reported that he had worked as a self-employed farmer from 
1948 to 1986, that he worked full time in 1986 and that he 
became too disabled to work in 1988.  In providing the 
hours per week he worked, he indicated 8 hours, and 
reported having lost nine years of work to illness.  

VA examination in March 1996 revealed good muscle tone and 
range of motion of the right hip, without evidence of sensory 
or motor deficits in the lower extremities or peripheral 
neuropathy in either the left or right lower extremity.  The 
right thigh stump scar was well-healed, with evidence of 
loose skin and a scaly lesion on the posterior aspect of the 
right thigh.  There was also evidence of a prominent bone 
stump.  There was no evidence of left knee swelling; however, 
there was a slight varus deformity.  The veteran had flexion 
from 0 degrees to 130 degrees and full extension.  X-rays 
showed narrowing of the left knee joint space.  The VA 
examiner also gave an opinion as to the veterans ability to 
engage in employment, concluding that employment would be 
difficult due to his disabilities, specifying that weak 
muscles interfered with use of a prosthesis and that the 
veteran was beginning to have left knee osteoarthritis.  The 
conclusion was that it would be more difficult for the 
veteran to use a bilateral prosthesis, but that if he could 
use a prosthesis on the right thigh stump, there would be 
less stress on the left knee.  A July 1996 rating decision 
increased the evaluation for the veterans left knee 
disability to 10 percent disabling.

In August 1997, the Board remanded the veterans claim for 
further development. The subsequent record contains a report 
of Social and Industrial Survey dated in May 1998.  A social 
worker encountered the veteran at the home of his nephew, Mr. 
A.A.  The veteran stated that after discharge he hired 
workers to plant rice and vegetables and he supervised the 
farming work.  He related that his son later took over when 
he suffered from worsening pain and fatigue.  He reported 
having been turned down for a job in a gasoline station.  The 
veteran reported serving as a 



deacon for his religious group until he was unable to  
perform his duties, complaining of balance problems.  He 
stated that the artificial leg was too uncomfortable to wear.  
The veteran stated that he was appointed the Barangay 
secretary for three consecutive terms and also served as a 
member of the barrio court for two consecutive terms.  He 
reported being a member of the Veterans Federation of the 
Philippines, attending meetings once a month.  The veteran 
reported being able to attend to himself, take a bath, change 
his clothes and eat with minimal support.  He complained of 
lower limb pain and difficulty walking.  He stated that his 
spouse had died in March 1997.  Mr. A.A. related that when 
the veterans spouse was alive the veteran had no problem 
going out to attend meetings at the Barangay hall, watching 
community programs or attending church services, but that he 
had become less active in the community after her death.  
Collateral interviews were made with several residents who 
provided information indicating that the veterans physical 
disability did not affect his social relationships and 
community involvement but that he had not worked.  Interviews 
indicate that the veteran was replaced on the barrio court 
due to the inability to attend meetings due to old age and 
difficulty walking. 

The veteran reported for VA examination in April 1998.  The 
examiner indicated review of the claims file.  The veteran 
complained of stiffness, a lack of endurance and fatigue of 
the left knee, increased with prolonged ambulation or 
standing.  The examiner noted that the veterans usual 
occupation and daily activities were very restricted due to 
his lower extremity disabilities.  The veteran reported being 
more comfortable with crutches than with a prosthesis.  He 
evidenced severe limitation of left knee extension due to 
weakness.  The diagnosis was degenerative osteoarthritis of 
the left knee with a genovarus deformity.  The VA examiner 
opined that the veteran was unable to engage in any form of 
gainful employment due to 1) weak and atrophied muscles of 
quads/hamstrings on his amputated right lower extremity, thus 
being unable to benefit from the use of a prosthesis; 2) 
painful left knee joint due to degenerative osteoarthritis 
aggravated by the right leg amputation since the left lower 
extremity bears the entire weight of the veteran; and 3) weak 
left thigh quadriceps.  

A VA peripheral nerve examination in April 1998 revealed 
atrophy on the right near the thenar eminence, hypoactive 
DTRs and hypoesthesias all over.  The examiner noted that 
the veteran was stable with he use of bilateral crutches.  
Nerve conduction studies showed mononeuropathy multiplex 
involving both the ulnar nerves and the right median nerve 
and left sural nerve.  Examination of the veterans amputated 
extremity was also conducted.  The veteran complained of 
slight occasional pain during cold weather at the stump, 
without other major complaints.  Physical examination was 
negative for sensory or motor deficits.  There was no 
evidence of lesions, edema or swelling of the skin or stump.  
There was good circulation.  There was evidence of quadriceps 
and hamstring muscle atrophy and weakness.  The veteran had 
full passive right hip and left hip motion.  No neuroma was 
present.  Amputation was stated to not be improvable by 
prosthesis controlled by natural knee action.  Muscle 
examination showed edema over the left leg and foot and pain 
over the quads and gastro-soleus complex especially on 
prolonged ambulation with crutches.  The veteran had a 
difficulty in standing up from a sitting position.  

II.  Analysis

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
As indicated herein, the veteran meets the 70 percent 
criteria for eligibility for TDIU.  Thus, the veterans 
appeal before the Board is based on whether his service-
connected disabilities prevent him from engaging in 
substantial employment.  38 C.F.R. § 4.15.  




Entitlement to TDIU must be established solely on the basis 
of impairment from service-connected disabilities and not 
based nonservice-connected disabilities or advancing age.  
38 C.F.R. § 4.19 (1996); Hodges v. Brown, 5 Vet. App. 375, 
378-379 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  And, 
although a high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment, 
the question remains whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  
See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  With amputations, sequelae of fractures and 
other residuals of traumatism shown to be of static 
character, a showing of continuous unemployability from the 
date of incurrence, or the date the condition reached the 
stabilized level, is a general requirement in order to 
establish the fact that present unemployability is the result 
of the disability.  However, consideration is to be given to 
the circumstances of employment in individual claims, and, if 
the employment was only occasional, intermittent, tryout or 
unsuccessful, or eventually terminated on account of the 
disability, present unemployability may be attributed to the 
static disability.  38 C.F.R. § 4.18.

As set out above, the veteran in this case is service-
connected for an amputation of the right lower extremity at 
the lower third of the thigh, currently evaluated as 
60 percent disabling, and for degenerative arthritis of the 
left knee, currently evaluated as 10 percent disabling.  The 
60 percent evaluation assigned to his right AKA has been in 
effect since 1948.  The competent evidence reflects that the 
veterans left knee arthritis developed as a result of 
increased weight on his left extremity.  

In November 1990, a VA examiner opined that despite the 
veterans disabilities, clerical work might be possible for 
him.  At that time the veteran reported having difficulty 
with prolonged walking and lifting and with standing or 
squatting without assistance.  However, in November 1994, Dr. 
T.V. opined that the veterans disabilities rendered him 
totally disabled, and in March 1996 a VA examiner concluded 
that employment would be difficult due to the veterans 
disabilities, specifying that weak muscles interfered with 
use of a prosthesis and that the veteran was beginning to 
have left knee osteoarthritis.  Notably, in a decision dated 
in July 1996, the RO increased a prior-assigned 
noncompensable evaluation for service-connected left knee 
arthritis to 10 percent.  Such is indicative of increased 
service-connected disability further affecting the veterans 
ability to ambulate and perform other physical activity.

The Board, in its recent remand, requested further VA 
examination.  In April 1998, a VA examiner opined that the 
veterans right AKA residual atrophy and weakness, and his 
painful left knee and weak left quadriceps left him 
completely unemployable.  Although a recently-conducted 
Social and Industrial Survey shows that the veteran 
maintained active social and community involvement for many 
years after service, interviews were consistent in 
establishing that he has not worked for many years and that 
he has difficulty ambulating and performing other physical 
activities.  The Social and Industrial Survey also suggested 
that the veterans overall physical limitations due to his 
service-connected disabilities has increased in the past 
several years.  For example, he is reportedly no longer able 
to attend community meetings or to partake in other events on 
a regular basis due to difficulties with ambulation and 
fatigue.  In fact, he reports having to terminate his role in 
the barrio court due to increased disability.

In considering the evidence the Board notes that the record 
contains several competent medical opinions that the 
veterans service-connected right AKA and left knee 
osteoarthritis combine to render him unemployable due to 
weakness, pain and limitations on ambulation.  Those 
physicians, including the most recent April 1998 VA examiner, 
did not indicate that such conclusion was based, even in 
part, on consideration of factors such as age or nonservice-
connected disabilities.  Moreover, the lay evidence of record 
is consistent in showing that the veterans left knee 
disability in conjunction with his right AKA have led to 
increased physical limitations impacting his social and other 
functioning.  Accordingly, the evidence supports the 
conclusion that service-connected disabilities have rendered 
the veteran unemployable and his claim is granted.  38 C.F.R. 
§ 4.16(a).




ORDER

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
